Smith, J.
1. The only special ground of the motion for a new trial (other than mere amplifications of the general grounds), to be treated at all, must be considered as in the nature of a motion based on newly dis*72covered evidence; and a new trial cannot be granted for newly discovered evidence, where it is not made to appear by affidavit of the movant and his counsel that they did not know of such evidence before trial and that the same could not have been discovered with ordinary diligence. Park’s Ann. Code, § 6086, and note.
Decided March 11, 1920.
Complaint; from city court of Reidsville — Judge Cowart. August 15, 1919.
S. B. McCall, W. T. Burkhalter, for plaintiff in error.
A. S. Way, contra.
2. While the evidence in this case is not at all satisfactory to this court, there is some evidence to support the verdict; and the verdict having been approved by the trial judge, this court is compelled, under the limitations of the constitutional amendment creating it, to affirm his judgment overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.